DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/28/2020 has been entered. Claims 11, 15, 16 have been amended, claims1-10 have been previously cancelled and claim 17 has been cancelled. Therefore, claims 11-16 and 18-20 are now pending in the application.

Allowable Subject Matter
Claims 11-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Handke et al. (US - 2012/0138837 A1) discloses Damping Valve Arrangement for a Vibration Damper comprising:
at least one valve disk (30, Fig: 1) that is elastically deformable (Flandke discloses “It is clear from FIG. 1 that the spring force of the spring element 40 is less than the closing force because the valve disk 30 rests against the damping valve body 20, i.e., the valve disk 30 is closed” therefore, valve disk 30 is deformable, [0027]);
a damping valve body (20, Fig: 1) with a through-channel (Fig: 1) whose outlet opening is at least partially closed by the at least one valve disk (Fig: 1); and

However, Handke fails to explicitly disclose wherein the further valve element is formed by an elastic coating of the valve disk, which exerts a varying supporting force with respect to the valve disk via a configuration of a top surface of the valve disk and 
teaching reference Andre (US - 3,981,380) discloses Shock Absorber for Motor Vehicle comprising:
the further valve element is formed by an elastic coating of the valve disk, which exerts a varying supporting force with respect to the valve disk via a configuration of a top surface of the valve disk (The jounce valve element 57 has a thin spring metal backing 74 to which an organic facing material 75 is bonded. The facing 75 is provided with a diametrical gap 76 that exposes the surface of the metal backing 74, and the organic facing may be made of a suitable polyamide resin such as nylon. Other resins having the desired plastic deformability characteristics may also be used. A compound of rubber would make an effective organic facing, Col: 3, Ln: 46-55, Fig: 4).
However, prior art and teaching reference fail to disclose wherein the elastic coating is formed as a stop limit in a lift direction of the valve disk.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 11. Therefore, independent claim 11 is allowable. Claims 12-14 and 18-120 are also allowable by virtue of their dependencies from claim 11.
Further, prior art and teaching reference also ail to disclose wherein the elastic coating is carried out off-center with respect to a main axis of the valve disk (Claim 15) .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657